            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA                   *
                                           *
                                           *
      v.                                   *        1:20-CR-00208-ELR-1
                                           *
JAINJIE LIU,                               *
                                           *
             Defendant.                    *
                                           *
                                     _________

                                    ORDER
                                    _________

      This matter is before the Court for consideration of the Report and

Recommendation (“R&R”) of Magistrate Judge Justin S. Anand [Doc. 53]. Judge

Anand recommends that Government’s Motion to Dismiss [Doc. 49] be granted, and

pending motions [Docs. 44 and 45] be denied without prejudice to Defendant seeking

leave to re-file the motions fourteen (14) days of her surrender or other first

appearance in this district. The Government was further ordered to inform the Court

when the Defendant has made her first appearance in this district on the pending

warrant so that the Court may schedule a further status conference or other appropriate

proceedings. After conducting a careful and complete review of a magistrate judge’s

findings and recommendations, a district court judge may accept, reject, or modify a

magistrate judge’s R&R. 28 U.S.C. § 636(b)(1) (C); Williams v. Wainwright, 681
F.2d 732 (11th Cir. 1982). No objections to the magistrate judge’s R&R have been

filed, and therefore, the Court has reviewed the R&R for plain error. See United States

v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court finds no error.

         Accordingly, the Court ADOPTS the R&R [Doc. 53] as the opinion of this

Court.

         SO ORDERED, this 12th day of July, 2021.



                                              ______________________
                                              Eleanor L. Ross
                                              United States District Judge
                                              Northern District of Georgia




                                          2
